The history of this case is set forth, and the identical questions involved herein are considered and fully disposed of, by the opinion of this court in the case of Shawnee FireInsurance Company v. Thompson   Rowell et al., 30 Okla. 466,119 P. 985, and we hereby adopt and promulgate the opinion in that case as and for the opinion in this case. The judgment of the district court of Pawnee county should therefore be modified, so as to permit a recovery by defendants in error of $320.42 on the item of fixtures, under policy No. 111, and the further sum of $138 for the return of premium on policy No. 115, and the further sum of $43 as return of premium on policy No. 116, making a total of $501.42, and the judgment rendered in the court below on policy No. 116 on the item of stock in the sum of $1,087.66, should be reversed, and all costs should be equally divided between the plaintiff in error and the defendants in error.
By the Court: It is so ordered. *Page 692